UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05989) Exact name of registrant as specified in charter:	Putnam Global Utilities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period :	September 1, 2012 — August 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Utilities Fund Annual report 8 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 46 About the Trustees 47 Officers 49 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The utilities industries may be affected by increases in fuel costs, technological obsolescence, changes in regulatory policies, and deregulation. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors have been digesting a wide array of economic and geopolitical developments in recent months. While economic growth has continued despite the negative impact of the federal budget sequester, the Federal Reserves expected tapering of its $85 billion-a-month bond-buying program has prompted greater market volatility, and bond yields have risen substantially. There is concern that the reduction of Fed purchases will cause long-term interest rates to move higher, running the risk of curtailing the recovery. Already, mortgage rates have jumped and housing market data appear less robust than earlier in the year. Overseas, instability in Egypt and Syria has contributed to higher oil prices, which could undermine the reasonably positive trends in consumer spending. Fortunately, the eurozone posted positive GDP growth in the second calendar quarter after many months of contraction, though the 17-nation currency bloc continues to grapple with significant economic challenges. While we cannot forecast with precision how economic or geopolitical events will unfold over the coming months, we have confidence that a long-term investment program remains valuable. Putnams in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. To address a diverse range of financial goals, Putnams investment professionals integrate innovative thinking with traditional and alternative approaches. We also believe in the importance of relying on the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. About the fund Investing in the utilities sector for over 20 years Many stock funds offer the potential for growth but produce little or no income for investors. Putnam Global Utilities Fund pursues both capital growth and current income through investments in the utilities sector. The fund targets industries that can profit from the global demand for utilities. It can invest in bonds as well as stocks, in both domestic and international markets, and across several industries with varying degrees of regulation. The fund, which is part of Putnam’s suite of global sector funds, invests in utilities and their related industries in markets around the world. Although the fund’s portfolio can include businesses of all sizes and at different stages of growth, established corporations are the norm in the utilities sector. Utilities have a history of consistent dividend payouts to investors. Their securities are valued as an alternative to bonds, especially during periods of low interest rates, when investors look outside the bond market for income. The fund’s strategy, particularly during periods of uncertainty, is to maintain a solid foundation of securities in stable-demand industries, such as electric power and natural gas. Guided by this approach, the fund’s manager is committed to finding rewarding opportunities for income and growth by anticipating developments that affect the utilities sector worldwide. The manager conducts intensive research with support from analysts on Putnam’s Global Equity Research team. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnam’s sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds’ managers invest with flexibility and precision, using fundamental research to hand select stocks for theportfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2Global Utilities Fund Global Utilities Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the MSCI World Utilities Index (ND), was introduced on 1/1/01, which post-dates the inception of the fund’s class A shares. 4 Global Utilities Fund Interview with your fund’s portfolio manager The utilities sector tends to be defensive, often reacting counter - cyclically to the broad stock market. What was the market environment during the 12months ended August31, 2013, and how did Putnam Global Utilities Fund perform? The broad market continued its upward trend for most of the 12-month period. Accommodative monetary policy in the world’s major economies helped ease some of the macroeconomic concerns that previously had gripped the market. The eurozone’s debt crisis, while by no means over, showed some signs of abating. Fears of an abrupt slowdown in China’s economy faded. Efforts to stimulate the Japanese economy took root. And the U.S. economy, slowly but surely, continued to move along a modest growth path. Global growth stalled momentarily toward the end of the period, as the U.S. Federal Reserve indicated it would consider tapering its stimulative monetary policy later in 2013 if the U.S. economy remained on its current growth trajectory. As a defensive sector, utilities tend to lag when the market is trending upwards, and they tend to outperform when the broad market is in retreat. Thus, as one might expect during a period of overall global growth, the utilities sector — and Putnam Global Utilities Fund along with it — underperformed the broader market during the past 12months. Fear that the Fed would begin tapering its quantitative easing stance had a negative This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Global Utilities Fund 5 impact across the regulated utilities space, especially during the closing months of the period. These headwinds aside, Putnam Global Utilities Fund still produced a near double-digit return for the reporting period. In fact, the fund outperformed its sector benchmark, the MSCI World Utilities Index (ND), by a substantial margin. What factors helped drive the fund’s strong outperformance? Our excess performance versus the sector benchmark — what we portfolio managers often refer to as “alpha” — was driven by favorable stock selection as well as positive allocations across geographic regions and industry segments. My overarching investment strategy during the period remained unchanged from the previous reporting period. I continued the fund’s overweight in utilities stocks domiciled in the United States and the United Kingdom, remained underweight in the eurozone and most of Asia, and was slightly underweight in Japan. From a stock selection point of view, my bias in the United States has been to underweight stocks of regulated utilities and to overweight independent power producers. In Europe, I have stayed overweight in the regulated names in the United Kingdom, while remaining underweight in the power producers in the rest of Europe. From a high-level perspective, our view is that world power markets are continuing to show considerable overcapacity. This glut is, in part, a result of the buildup of power generation capacity prior to the global financial crisis of 2007–2008 and the generally sluggish demand for power in the aftermath of that economic slowdown. Utilities stocks in Japan and Portugal were the best performers over the past 12months, while those in Germany were the worst. The fund’s preference for utilities and power stocks in the United States and the United Allocations are shown as a percentage of the fund’s net assets as of 8/31/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Utilities Fund Kingdom was not so much because those two geographic markets were particularly strong, but because they weren’t as anemic as those in other parts of Western Europe. The fund’s “alpha” was tempered a bit by its underweight and some inopportune picks in Japanese stocks. What drove Japanese utilities, and why were you underweight? Our underweight in Japan was driven by a fundamental view that while some of the country’s nuclear units would come back into service following the Fukushima disaster, the stock market was being overly optimistic in its expectations, both in terms of the number of units expected to come back online and the time frame within which they would come back. The big surge in Japanese utilities during the period was driven by a combination of two factors: first, a broad rally in the overall Japanese stock market spurred by efforts to weaken the yen; and, second, the new government’s declaration that it wanted to bring nuclear units back into service as soon as possible. Our investments in Tokyo Gas, a provider of natural gas to many of Japan’s largest cities, and Electric Power Development [J-POWER], the country’s largest electrical utility, did well during the period. However, we were either underweight or held no position in nuclear power names such as Kansai Power, Tokyo Electric, and Kyushu Electric, and thus missed some of the big upside in that segment. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Global Utilities Fund 7 Within the sector overall, the fund benefited from its overweight in independent power producers and underweight in multi - utilities. What was your strategy? Our bias toward independent power producers is a continuing theme. I am particularly bullish on power prices in Texas and, to a lesser extent, in the so-called “PJM” market, which encompasses a number of eastern U.S. states and, with more than 60 million customers, is the world’s largest competitive wholesale electrical market. The fund’s holdings in Calpine and NRG Energy, both among our top 10 holdings, each have considerable earnings exposure to these markets. We’ve chosen to underweight multi-utilities, or “hybrid,” stocks, because we believe there needs to be a material rebound in natural gas prices for these stocks to gain traction, and we are not especially optimistic about the outlook for higher gas prices in the medium term. An underweight in electrical utilities detracted from relative performance. Why did you choose that positioning? For some time, our view has been that, as regulated entities, electrical utilities tend to be expensive, and this is especially true in the current rising-interest-rate environment. Furthermore, we expect earnings growth for regulated utilities, in aggregate, to moderate in coming years, making them even less attractive. Which individual holdings helped the fund outperform? Our decision not to hold positions in two large benchmark components helped considerably. Holding no stake in RWE, the largest power producer in Germany, gave us the biggest boost, as German utilities were the worst performers in the benchmark during the reporting period. We continue to be bearish on German power prices, given the substantial oversupply in that country. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Utilities Fund We also chose not to hold The Southern Company, a multi-state utility based in Atlanta, which we felt was overly expensive given its slow growth prospects and the risks associated with its building two new nuclear units. The fund benefited as well from its underweight in Exelon. We chose to de-emphasize the stock based on our expectation that lower gas and power prices could mean a reduction in the company’s earnings outlook and an inability to sustain its dividend rate. Our decision to underweight Exelon paid off during the first half of the period when the company reduced its dividend rate by more than 40%. By comparison, our decision to overweight J-POWER also made a strong contribution to our relative outperformance. The company produces electricity mainly from coal and hydroelectric stations. We like this stock compared with other Japanese utilities because it has lower regulatory exposure and a solid earnings growth profile, and could benefit from the current disruption in the country’s nuclear capabilities. What is your near - term outlook for the global utilities market? From a broad economic perspective, we don’t see much change from the flat global demand picture we’ve witnessed for the past several years. This suggests that the industry may need to continue cutting costs and lowering near-term growth projections. I would add, however, that we are incrementally more optimistic about a strengthening economic recovery in Europe. In the United States, there is a range of issues surrounding climate change and carbon dioxide emissions that could soon be addressed by lawmakers and could have meaningful implications for future stock selection. That said, we continue to be bearish on the regulated utilities and bullish on specific U.S. markets, such as Texas and the PJM market, where we expect power prices to improve over the next couple of years. Thank you, Sheba, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Sheba M. Alexander has an M.B.A. from the Tuck School of Business at Dartmouth College, a Master of Finance and Control from the University of Delhi in New Delhi, India, and a B.A. from the University of Delhi. A CFA charterholder, she joined Putnam in 1999 and has been in the investment industry since 1995. Global Utilities Fund 9 IN THE NEWS With the goal of updating the Dow Jones Industrial Average (DJIA) as an accu rate gauge of the U.S. stock market , the committee that oversees the index has dropped three companies and added three new ones. Effective at the close of trading on September20, 2013, Alcoa, Bank of America, and Hewlett-Packard were removed, replaced with Goldman Sachs, Nike, and Visa. It was the most significant change in nearly a decade for the iconic Dow, the bellwether index to which people commonly refer when they speak of the U.S. stock market. Low stock prices of Alcoa, Bank of America, and Hewlett-Packard triggered the removal of these names and enabled the DJIA committee to reflect the shift of the U.S. economy away from manufacturing and toward services. Unlike most newer indexes, which are weighted by market capitalization and track the performance of hundreds or even thousands of stocks, the Dow is a price weighted average of only 30 companies, which, some argue, means the Dow is less representative of overall market health. 10 Global Utilities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (11/19/90) (4/27/92) (7/26/99) (3/1/95) (12/1/03) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.38% 6.11% 5.59% 5.59% 5.59% 5.59% 5.86% 5.70% 6.12% 6.48% 10 years 83.81 73.24 70.59 70.59 70.37 70.37 74.77 68.65 79.43 87.46 Annual average 6.28 5.65 5.49 5.49 5.47 5.47 5.74 5.37 6.02 6.49 5 years –7.40 –12.73 –10.74 –12.33 –10.84 –10.84 –9.62 –12.78 –8.54 –6.21 Annual average –1.53 –2.69 –2.25 –2.60 –2.27 –2.27 –2.00 –2.70 –1.77 –1.27 3 years 13.80 7.26 11.37 8.37 11.28 11.28 12.19 8.27 12.92 14.68 Annual average 4.40 2.36 3.66 2.72 3.63 3.63 3.91 2.68 4.13 4.67 1 year 9.76 3.45 8.98 3.98 8.93 7.93 9.21 5.39 9.43 9.94 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Global Utilities Fund 11 Comparative index returns For periods ended 8/31/13 MSCI World Utilities Index (ND) Annual average (life of fund) —* 10 years 116.13% Annual average 8.01 5 years –12.86 Annual average –2.71 3 years 9.39 Annual average 3.04 1 year 7.18 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmark, the MSCI World Utilities Index (ND), was introduced on 1/1/01, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $17,059 and $17,037, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,865. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $17,943 and $18,746, respectively. 12 Global Utilities Fund Fund price and distribution information For the 12-month period ended 8/31/13 Distributions Class A Class B Class C Class M Class R Class Y Number 4 4 4 4 4 4 Income $0.268 $0.188 $0.189 $0.213 $0.242 $0.296 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/12 $10.35 $10.98 $10.31 $10.27 $10.34 $10.72 $10.32 $10.36 8/31/13 11.08 11.76 11.04 10.99 11.07 11.47 11.04 11.08 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (11/19/90) (4/27/92) (7/26/99) (3/1/95) (12/1/03) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.50% 6.22% 5.70% 5.70% 5.70% 5.70% 5.97% 5.81% 6.24% 6.59% 10 years 83.75 73.18 70.44 70.44 70.49 70.49 74.76 68.64 79.44 87.51 Annual average 6.27 5.65 5.48 5.48 5.48 5.48 5.74 5.36 6.02 6.49 5 years 9.17 2.89 5.19 3.32 5.12 5.12 6.43 2.70 7.88 10.66 Annual average 1.77 0.57 1.02 0.66 1.00 1.00 1.25 0.54 1.53 2.05 3 years 12.95 6.46 10.44 7.44 10.45 10.45 11.26 7.36 12.18 13.82 Annual average 4.14 2.11 3.36 2.42 3.37 3.37 3.62 2.40 3.90 4.41 1 year 11.09 4.70 10.28 5.28 10.25 9.25 10.44 6.57 10.85 11.37 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Global Utilities Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/12 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% Annualized expense ratio for the six-month period ended 8/31/13* 1.23% 1.98% 1.98% 1.73% 1.48% 0.98% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2013, to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.37 $10.24 $10.23 $8.95 $7.66 $5.08 Ending value (after expenses) $1,054.10 $1,051.30 $1,050.70 $1,052.50 $1,052.90 $1,055.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Global Utilities Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2013, use the following calculation method. To find the value of your investment on March 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.26 $10.06 $10.06 $8.79 $7.53 $4.99 Ending value (after expenses) $1,019.00 $1,015.22 $1,015.22 $1,016.48 $1,017.74 $1,020.27 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Utilities Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Utilities Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the utilities sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 16 Global Utilities Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2013, Putnam employees had approximately $387,000,000 and the Trustees had approximately $93,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Utilities Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Global Utilities Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Global Utilities Fund 19 Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitabil-ity, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. 20 Global Utilities Fund As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an Global Utilities Fund 21 assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012—the sec ond time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperfor-mance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered information about the absolute return of your fund and your fund’s performance relative to its internal benchmark over the one-year, three-year and five-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive over the one-year and three-year periods, was negative over the five-year period, and exceeded the return of its benchmark over the one-year, three-year and five-year periods. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process 22 Global Utilities Fund for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential ben-efits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive ben-efits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Global Utilities Fund 23 Financial statements A note about your fund’s auditors A non-U.S. member firm in Pricewaterhouse-Coopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Global Utilities Fund Report of Independent Registered Accounting Firm To the Trustees and Shareholders of Putnam Global Utilities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Utilities Fund (the “fund”) at August 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 10, 2013 Global Utilities Fund 25 The fund’s portfolio 8/31/13 COMMON STOCKS (95.8%)* Shares Value Air freight and logistics (1.7%) Deutsche Post AG (Germany) 123,805 $3,576,883 Electric utilities (35.1%) American Electric Power Co., Inc. 101,750 4,354,900 Duke Energy Corp. 144,900 9,505,440 Edison International 223,835 10,271,788 Energias de Portugal (EDP) SA (Portugal) 776,289 2,743,477 Entergy Corp. 11,607 733,910 Exelon Corp. 300 9,147 FirstEnergy Corp. 268,700 10,068,189 Iberdrola SA (Spain) 999,855 5,301,691 NextEra Energy, Inc. 163,000 13,098,680 Northeast Utilities 25,705 1,053,134 OGE Energy Corp. 46,000 1,619,660 Pinnacle West Capital Corp. 9,824 533,148 PPL Corp. 123,784 3,800,169 SSE PLC (United Kingdom) 348,852 8,449,830 Gas utilities (5.7%) Snam SpA (Italy) 396,713 1,856,078 Tokyo Gas Co., Ltd. (Japan) 1,875,000 9,691,370 Independent power producers and energy traders (13.1%) AES Corp. 126,348 1,605,883 Calpine Corp. † 565,384 10,928,873 Electric Power Development Co., Ltd. (Japan) 152,100 4,677,578 NRG Energy, Inc. 359,100 9,426,375 Multi-utilities (30.9%) Alliant Energy Corp. 44,534 2,209,332 Ameren Corp. 203,759 6,889,092 Centrica PLC (United Kingdom) 1,813,027 10,842,435 Dominion Resources, Inc. 58,200 3,395,970 E.ON AG (Germany) 64,447 1,020,413 GDF Suez (France) 146,950 3,185,150 National Grid PLC (United Kingdom) 837,073 9,631,802 PG&E Corp. 267,356 11,057,844 Sempra Energy 84,843 7,162,446 Veolia Environnement SA (France) 415,491 6,400,153 Wisconsin Energy Corp. 27,256 1,118,586 Oil, gas, and consumable fuels (3.0%) EQT Corp. 21,000 1,800,120 Origin Energy, Ltd. (Australia) 374,770 4,399,876 Water utilities (6.3%) American Water Works Co., Inc. 128,268 5,225,638 Severn Trent PLC (United Kingdom) 93,961 2,457,920 United Utilities Group PLC (United Kingdom) 487,194 5,122,707 Total common stocks (cost $175,089,733) 26 Global Utilities Fund U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 1/4s, December 15, 2015 i $92,000 $91,537 Total U.S. treasury obligations (cost $91,537) SHORT-TERM INVESTMENTS (3.7%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L 6,599,293 $6,599,293 SSgA Prime Money Market Fund 0.01% P 140,000 140,000 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 Δ $710,000 709,717 Total short-term investments (cost $7,448,862) TOTAL INVESTMENTS Total investments (cost $182,630,132) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $203,809,852. † Non-income-producing security. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $282,560 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 60.8% Germany 2.3% United Kingdom 18.0 Australia 2.2 Japan 7.1 Portugal 1.4 France 4.7 Italy 0.9 Spain 2.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Global Utilities Fund 27 FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $82,513,741) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/18/13 $2,433,386 $2,407,062 $(26,324) Euro Buy 9/18/13 2,509,400 2,486,078 23,322 Barclays Bank PLC British Pound Buy 9/18/13 774,301 771,663 2,638 Canadian Dollar Buy 10/18/13 59,462 47,900 11,562 Euro Buy 9/18/13 3,904,201 3,869,828 34,373 Hong Kong Dollar Buy 11/20/13 9,957,730 9,957,808 (78) Citibank, N.A. British Pound Sell 9/18/13 4,068,142 4,024,423 (43,719) Euro Buy 9/18/13 516,128 480,360 35,768 Japanese Yen Sell 11/20/13 563,374 560,497 (2,877) Credit Suisse International British Pound Buy 9/18/13 1,438,895 1,423,692 15,203 Euro Buy 9/18/13 5,670,535 5,618,834 51,701 Japanese Yen Sell 11/20/13 1,776,751 1,766,803 (9,948) New Zealand Dollar Buy 10/18/13 362,887 365,654 (2,767) Deutsche Bank AG Euro Buy 9/18/13 1,790,918 1,795,795 (4,877) Euro Sell 9/18/13 1,790,918 1,763,337 (27,581) Goldman Sachs International British Pound Buy 9/18/13 111,411 109,681 1,730 British Pound Sell 9/18/13 111,411 110,252 (1,159) HSBC Bank USA, National Association Australian Dollar Sell 10/18/13 1,553,409 1,589,021 35,612 British Pound Buy 9/18/13 1,073,671 1,062,264 11,407 British Pound Sell 9/18/13 1,073,671 1,056,984 (16,687) Euro Buy 9/18/13 1,138,522 1,127,805 10,717 Euro Sell 9/18/13 1,138,522 1,141,613 3,091 JPMorgan Chase Bank N.A. British Pound Buy 9/18/13 6,671,822 6,741,520 (69,698) British Pound Sell 9/18/13 6,671,822 6,577,102 (94,720) Canadian Dollar Buy 10/18/13 3,665,780 3,672,624 (6,844) Euro Buy 9/18/13 146,313 146,709 (396) Euro Sell 9/18/13 146,313 144,976 (1,337) Royal Bank of Scotland PLC (The) British Pound Sell 9/18/13 5,376,877 5,302,178 (74,699) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 320,905 331,725 (10,820) Australian Dollar Sell 10/18/13 320,905 325,975 5,070 Canadian Dollar Buy 10/18/13 561,902 574,646 (12,744) Canadian Dollar Sell 10/18/13 561,902 562,881 979 Euro Buy 9/18/13 1,042,169 1,025,266 16,903 Japanese Yen Sell 11/20/13 237,959 235,112 (2,847) 28 Global Utilities Fund FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $82,513,741) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG British Pound Sell 9/18/13 $4,470,866 $4,423,396 $(47,470) Euro Buy 9/18/13 2,803,348 2,714,299 89,049 WestPac Banking Corp. British Pound Buy 9/18/13 1,527,529 1,510,990 16,539 Euro Buy 9/18/13 2,222,589 2,202,511 20,078 Japanese Yen Buy 11/20/13 2,514,170 2,484,477 29,693 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Energy $1,800,120 $4,399,876 $— Industrials 3,576,883 — — Utilities 171,079,860 14,368,948 — Total common stocks — U.S. Treasury obligations — 91,537 — Short-term investments 6,739,293 709,717 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(42,157) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Global Utilities Fund 29 Statement of assets and liabilities 8/31/13 ASSETS Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $176,030,839) $196,166,941 Affiliated issuers (identified cost $6,599,293) (Notes 1 and 5) 6,599,293 Dividends, interest and other receivables 955,792 Receivable for shares of the fund sold 51,156 Receivable for investments sold 1,073,897 Unrealized appreciation on forward currency contracts (Note 1) 415,435 Total assets LIABILITIES Payable for investments purchased 379 Payable for shares of the fund repurchased 210,211 Payable for compensation of Manager (Note 2) 112,227 Payable for investor servicing fees (Note 2) 73,496 Payable for custodian fees (Note 2) 4,218 Payable for Trustee compensation and expenses (Note 2) 175,622 Payable for administrative services (Note 2) 446 Payable for distribution fees (Note 2) 93,163 Unrealized depreciation on forward currency contracts (Note 1) 457,592 Collateral on certain derivative contracts, at value (Note 1) 231,537 Other accrued expenses 93,771 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $201,286,978 Undistributed net investment income (Note 1) 428,498 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (18,003,992) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 20,098,368 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 30 Global Utilities Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($188,647,791 divided by 17,022,037 shares) $11.08 Offering price per class A share (100/94.25 of $11.08)* $11.76 Net asset value and offering price per class B share ($5,290,775 divided by 479,413 shares)** $11.04 Net asset value and offering price per class C share ($3,743,477 divided by 340,494 shares)** $10.99 Net asset value and redemption price per class M share ($1,258,519 divided by 113,711 shares) $11.07 Offering price per class M share (100/96.50 of $11.07)* $11.47 Net asset value, offering price and redemption price per class R share ($1,348,937 divided by 122,140 shares) $11.04 Net asset value, offering price and redemption price per class Y share ($3,520,353 divided by 317,653 shares) $11.08 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Utilities Fund 31 Statement of operations Year ended 8/31/13 INVESTMENT INCOME Dividends (net of foreign tax of $184,859) $7,500,566 Interest (including interest income of $9,143 from investments in affiliated issuers) (Note 5) 10,308 Securities lending (Note 1) 110 Total investment income EXPENSES Compensation of Manager (Note 2) 1,327,033 Investor servicing fees (Note 2) 577,589 Custodian fees (Note 2) 19,935 Trustee compensation and expenses (Note 2) 19,530 Distribution fees (Note 2) 595,793 Administrative services (Note 2) 5,992 Other 147,844 Total expenses Expense reduction (Note 2) (15,842) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,327,329 Net realized gain on foreign currency transactions (Note 1) 627,007 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (164,733) Net unrealized appreciation of investments during the year 9,838,315 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Global Utilities Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 8/31/13 Year ended 8/31/12 Operations: Net investment income $4,833,110 $6,298,460 Net realized gain on investments and foreign currency transactions 4,954,336 11,058,735 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 9,673,582 (9,652,655) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (4,831,193) (6,560,084) Class B (100,031) (136,730) Class C (62,363) (89,521) Class M (25,163) (36,295) Class R (29,074) (37,502) Class Y (83,511) (103,585) Redemption fees (Note 1) 753 4,382 Decrease from capital share transactions (Note 4) (22,580,932) (23,842,438) Total decrease in net assets NET ASSETS Beginning of year 212,060,338 235,157,571 End of year (including undistributed net investment income of $428,498 and $99,716, respectively) The accompanying notes are an integral part of these financial statements. Global Utilities Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A August 31, 2013 .25 .75 (.27) — — 1.25 2.33 36 August 31, 2012 .29 .08 (.32) — — 1.32 2.89 44 August 31, 2011 .36 (.36) — b (.34) — .01 e 1.28 3.27 42 August 31, 2010 .28 (.29) (.40) — — 1.36 f 2.63 f 44 August 31, 2009† .29 .33 (.27) — — * 1.02* f 2.95* f 77* Class B August 31, 2013 .17 .75 (.19) — — 2.00 1.58 36 August 31, 2012 .22 .08 (.25) — — 2.07 2.14 44 August 31, 2011 .27 (.35) (.25) — .01 e 2.03 2.50 42 August 31, 2010 .19 (.29) (.31) — — 2.11 f 1.81 f 44 August 31, 2009† .23 .33 (.21) — — * 1.64* f 2.30* f 77* Class C August 31, 2013 .17 .74 (.19) — — 2.00 1.59 36 August 31, 2012 .22 .07 (.25) — — 2.07 2.14 44 August 31, 2011 .28 (.35) (.26) — .01 e 2.03 2.54 42 August 31, 2010 .20 (.29) (.32) — — 2.11 f 1.85 f 44 August 31, 2009† .23 .32 (.21) — — * 1.64* f 2.34* f 77* Class M August 31, 2013 .20 .74 (.21) — — 1.75 1.83 36 August 31, 2012 .24 .08 (.27) — — 1.82 2.38 44 August 31, 2011 .30 (.35) (.28) — .01 e 1.78 2.78 42 August 31, 2010 .23 (.30) (.34) — — 1.86 f 2.12 f 44 August 31, 2009† .25 .33 (.23) — — * 1.43* f 2.53* f 77* Class R August 31, 2013 .23 .73 (.24) — — 1.50 2.09 36 August 31, 2012 .27 .08 (.30) — — 1.57 2.63 44 August 31, 2011 .33 (.36) (.31) — .01 e 1.53 3.05 42 August 31, 2010 .25 (.29) (.37) — — 1.61 f 2.37 f 44 August 31, 2009† .28 .32 (.25) — — * 1.22* f 2.78* f 77* Class Y August 31, 2013 .29 .73 (.30) — — 1.00 2.61 36 August 31, 2012 .32 .09 (.35) — — 1.07 3.13 44 August 31, 2011 .39 (.36) (.37) — .01 e 1.03 3.53 42 August 31, 2010 .31 (.29) (.43) — — 1.11 f 2.84 f 44 August 31, 2009† .32 .32 (.29) — — * .81* f 3.18* f 77* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Global Utilities Fund Global Utilities Fund 35 Financial highlights (Continued) * Not annualized. † For the ten months ended August 31, 2009. The fund changed its fiscal year end from October 31 to August 31. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.02% August 31, 2009 0.22 The accompanying notes are an integral part of these financial statements. 36 Global Utilities Fund Notes to financial statements 8/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through August 31, 2013. Putnam Global Utilities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek capital growth and current income by concentrating in the utilities industry. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include electric, gas or water utilities and companies that operate as independent producers and/or distributors of power. The fund may purchase stocks of companies with stock prices that reflect a lower value than that which Putnam Management places on the company. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 90 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Global Utilities Fund 37 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/ accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign 38 Global Utilities Fund currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $165,749 at the close of the reporting period.
